Citation Nr: 1114251	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  10-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a scar of the right chest as the residual of a shell fragment wound (SFW).

2.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of a SFW to muscle group II.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran had qualifying active military service from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines, which denied an increased disability rating for the Veteran's service-connected scar of the right chest.  Subsequently, a January 2009 rating decision also denied entitlement to TDIU.  A February 2010 rating decision granted entitlement to a separate disability rating for an injury to muscle group II as residual of the SFW during service.  A 20 percent disability rating was assigned effective October 2008, the date the Veteran filed his claim for an increased rating.  A November 2010 rating decision assigned a 30 percent rating for the muscle group II injury with an effective date back to October 2008.  Accordingly, the issues on appeal are as appear above.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence reveals that the Veteran has a single well healed scar on the right anterior chest, which is 3.5 centimeters long and .5 centimeters wide and adherent to the underlying tissue.  

2.  The service-connected disability of the residuals of a SFW to the right chest is manifested by no more than moderately severe muscle injury to Muscle Group II, with pain and discomfort, and mild decreased range of motion of the right shoulder.

3.  The Veteran's combined service-connected disability rating is 40 percent; he is not shown to be unemployable as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a scar of the right chest as the residual of a SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.118, Diagnostic Code 7804 (2007 & 2010).

2.  The criteria for a disability rating in excess of 30 percent for residuals of a SFW to muscle group II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.40, 4.45, 4.55, 4.56, 4.71a, 4.73, Diagnostic Code 5302 (2010).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided pre-adjudication notice that met all of the notice requirements for his claim for an increased rating in an October 2008 letter that substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002); identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was subsequently provided  pre-adjudication notice for his TDIU claim in a letter dated December 2008.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service treatment records; obtained VA examination reports; obtained private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Increased Disability Ratings

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities which is based on average impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 3 8 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for various periods of time since filing his initial rating claims when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

A.  Scar

The Veteran claims entitlement to an increased disability rating for a service-connected scar of the right chest which is a residual of SFW incurred during service.  

A single service treatment record dated May 1945 reveals that the Veteran was treated for a sub-pectoral abscess of the right chest.  The record indicates that this was secondary to a non-penetrating SFW to the right chest.  

In September 1951 a VA examination of the Veteran revealed that the Veteran had a "scar shrapnel wound none [sic] penetrating, right chest lateral border of pectoralis major muscle."  The scar was measured as being 1 1/4 inches long by 1/2 inch wide, and was not adherent or painful.  There was no muscle or bone deformity.  Hypoesthesia in a 1 inch margin around the scar was noted.  

Service connection for the residual SFW scar was established and a 10 percent disability rating was assigned effective January 1950.  The Veteran's scar is rated under Diagnostic Code 7804.  On October 7, 2008, the Veteran's current claim for an increased disability rating for his service-connected was received by VA.  

In July 2009, a VA Compensation and Pension examination of the Veteran was conducted.  Physical examination revealed that the Veteran had a scar on the right chest which was 3 to 4 centimeters long and .5 centimeters wide.  The scar was healed and tender to palpation.  The examiner indicated some underlying soft tissue damage and some limitation of function in raising his right arm.  There was no skin ulceration or tissue breakdown.  The diagnosis was a healed scar of the right chest as a residual of a SFW.  

In November 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  Physical examination revealed that the Veteran had a scar on the right chest which was 3.5centimeters long and .5 centimeters wide.  The scar was healed.  It was not tender, but was adherent.  There was no indication of inflammation, edema, skin ulceration, or tissue breakdown.  The diagnosis was, again, healed scar of the right chest as a residual of a SFW.  

Diagnostic Codes 7800 to 7805 are used to rate scars and were amended effective October 23, 2008.  As such, the Veteran's service-connected scar of the right chest could potentially be rated under either the older or the current rating criteria of scars.  Compare, 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2007) with 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2010).  

Under the old rating criteria, Diagnostic Code 7803 provided for a 10 percent disability rating for an unstable superficial scar where there was frequent loss of skin covering the scar; Diagnostic Code 7804 provided for the assignment of a 10 percent disability rating for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2007).  These rating criteria have been combined into a single Diagnostic Code, 7804, under the present regulation.  This Diagnostic Code contemplates scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7804 (2010)

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's right chest scar.  The Veteran has a single well healed scar of the right chest that is approximately 3 and a half centimeters long by half a centimeter wide.  The scar is adherent to the underlying tissue.  To warrant a disability rating in excess of the presently assigned 10 percent disability rating the Veteran would have to have three or more unstable or painful scars; this is not shown.  There is simply no credible evidence showing any of the rating criteria, for rating a scar, which would warrant the assignment of a disability rating in excess of 10 percent under any Diagnostic Code applicable for scars.  The evidence of record shows that the level of disability resulting from the Veteran's scar has been static in nature for over half a century.  To the extent that some functional impairment has been shown, a separate disability rating for the muscle injury to the Veteran's right chest has been assigned and is discussed below in section B.  

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for a scar of the right chest as the residual of a SFW; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Shell Fragment Wound to Muscle Group II

Service connection for a scar as the residual of a SFW was established and a 10 percent disability rating was assigned effective January 1950.  In October 2008, he filed a claim for an increased disability rating.  With his claim, he submitted a copy of a private chest x-ray examination report dated September 2008, which showed in part that old fractures of the right 4th 6th and 7th ribs were noted.  

Again, a single service treatment record dated May 1945 reveals that the Veteran was treated for a sub-pectoral abscess of the right chest, which was secondary to a non-penetrating SFW to the right chest.  

A June 1999 VA outpatient treatment record notes that the Veteran is right handed.   

In July 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician noted the Veteran's history of a SFW to the right chest during service which was treated with debridement and cleaning of the wound.  The Veteran reported pain and fatigability, along with pain with coughing.  There was no weakness or impairment of coordination.  The Veteran specifically reported pain of the right shoulder with raising his right arm.  There was no nerve or tendon damage.  Residual bone damage was noted from the accompanying x-ray examination report which indicated old united fracture of the 6th through 8th ribs.  There was no evidence of muscle herniantion, muscle atrophy, or of loss of deep fascia.  The examiner indicated that there was pain on motion of the right arm with some slight limitation of motion of the right arm (shoulder) with flexion and abduction being limited to 150 degrees from pain instead of the full 180 degree range of motion.  The examiner indicated that the Veteran had chest pain and pain with lifting and carrying with mild to moderate effect on his daily activities.  

In November 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The examining physician again noted the Veteran's history of a SFW to the right chest during service which was treated with debridement and cleaning of the wound.  The Veteran reported symptoms of chest pain and fatigability similar to the prior examination.  Physical findings were also very similar to those found on the prior examination with pain of the right shoulder with lifting and slight limitation of motion of the right shoulder on flexion.  Again there was no weakness, impairment of coordination, nerve damage, or tendon damage.  Residual bone damage, the old healed right rib fractures, was again noted on x-ray examination.  There was no evidence of muscle herniantion, muscle atrophy, or of loss of deep fascia.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. § 4.55(d).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty. There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements. Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Veteran's service-connected residuals of a SFW to the right chest are presently rated at a 30 percent disability rating under Diagnostic Code 5302.  This Diagnostic Code contemplates the function of muscle group II which is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle.  This diagnostic code provides for separate disability ratings depending on whether the Veteran's dominant or non-dominant side is affected.  The SFW was to the Veteran's right chest and the evidence of record establishes that he is right handed; accordingly the Veteran's disability rating contemplates disability to his dominant side.  He is presently rated at a 30 percent disability rating for a moderately severe muscle disability of the dominant side of muscle group II.  The only higher disability rating assignable under this Diagnostic Code is 40 percent for a severe muscle disability of the dominant side.  38 C.F.R. § 4.73, Diagnostic Code 5302.  

The evidence shows that the Veteran had a non-penetrating SFW to the right chest.  The wound did result in fracture of three of the Veteran's right ribs.  He presently has symptoms of pain with lifting his right arm above his shoulder level.  To warrant a disability rating in excess of the presently assigned 30 percent disability rating the Veteran would have to have a severe injury to muscle group II, which has not been shown.  The evidence in the service treatment records does not show the level of wound contemplated by a severe injury, nor does the objective evidence provided by two VA examinations show current symptoms indicative of a severe muscle injury.  There is simply no credible evidence showing any of the rating criteria for a severe injury to the dominant side of muscle group II, which would warrant the assignment of a disability rating in excess of 30 percent.  

The preponderance of the evidence is against the claim for an initial disability rating in excess of 30 percent for the residuals of a SFW to muscle group II; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Conclusion

Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claims, the application of a higher disability ratings based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered, even thought Diagnostic Code 5302 does not specifically contemplate limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has complaints of pain and limited motion.  This functional impairment, however, is considered by the disability ratings assigned above.  Generally, the degrees of disability specified by the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness when rating a service connected disability.  38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Sanchez-Benitez v. West, the Board discussed the veteran's disability and stated that the "nature of the original injury has been reviewed and the functional impairment that can be attributed to pain or weakness has been taken into account. 38 C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by the Board, with direct citation to sections 4.40 and 4.45, satisfies any obligation of the BVA to consider these regulations while rating the appellant's" disability. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations above are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected residuals of a SFW to the right chest with separate disability ratings assigned for the injury to muscle group II as well as the residual scar.  Higher schedular evaluations under the assigned diagnostic codes are available upon a showing of additional symptomatology.  While the evidence shows two periods surgical treatment and convalescence, this has previously been compensated for with the assignment of temporary total disability ratings pursuant to 38 C.F.R. § 4.39.  Therefore, the Veteran's current disability picture is contemplated by the rating schedule and no extraschedular referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are the residuals of his SFW which the Board has addressed above.  His combined disability rating is 40 percent which does not meet the schedular criteria for the assignment of TDIU.  38 C.F.R. § 4.16(a).  The recent VA examination reports indicate that the Veteran is not unemployable solely as a result of his service-connected disabilities.  Rather, service connection has been denied for a variety of other disabilities such as cancer, renal cysts and respiratory disorders.  The preponderance of the evidence is against the claim for TDIU; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


A disability rating in excess of 10 percent for a scar of the right chest as the residual of a SFW is denied.  

An initial disability rating in excess of 30 percent for the residuals of a SFW to muscle group II is denied.

Entitlement to TDIU is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


